Case: 09-31226     Document: 00511802793         Page: 1     Date Filed: 03/27/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 27, 2012

                                       No. 09-31226                        Lyle W. Cayce
                                                                                Clerk

MCI COMMUNICATIONS SERVICES, INC.

                                                  Plaintiff - Appellant
v.

WAYNE HAGAN; JAMES JOUBERT

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-415


Before ELROD and SOUTHWICK, Circuit Judges.*
PER CURIAM:**
        We explained this case’s factual background and the issues involved in a
prior opinion. MCI Commc’ns Servs., Inc. v. Hagan, 641 F.3d 112 (5th Cir.
2011). In that opinion, we explained that “because the Louisiana Supreme Court
ha[d] not previously determined what standard of intent is used for trespass to




       *
        Judge Garwood was a member of the panel at the time of oral arguments. His death
on July 14, 2011, causes us to decide this case by a quorum. 28 U.S.C. § 46(d).
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-31226   Document: 00511802793      Page: 2   Date Filed: 03/27/2012

                                  No. 09-31226

underground utility cables and this issue is determinative of whether MCI is
entitled to a new trial on its trespass claim,” id. at 113-14, we certified the
following question to the Louisiana Supreme Court under Louisiana Supreme
Court Rule XII:
      Is the proposed jury instruction in this case, which states that “[a]
      Defendant may be held liable for an inadvertent trespass resulting
      from an intentional act,” a correct statement of Louisiana law when
      the trespass at issue is the severing of an underground cable located
      on property owned by one of the alleged trespassors, and the
      property is not subject to a servitude by the owners of the
      underground cable but only to the contractual right to keep it, as an
      existing cable, underneath the property?

 Id. at 116. The Louisiana Supreme Court answered that question in the
negative. MCI Commc’ns Servs., Inc. v. Hagan, 74 So. 3d 1148 (La. 2011).
Accordingly, the district court did not err in refusing to give MCI’s requested
jury instruction. Having disposed of all of the other claims of error in our prior
opinion, we AFFIRM.




                                        2